Citation Nr: 1445390	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-32 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of benefits was validly created in the amount of $7,247.53 due to the removal of the Veteran's daughter as a dependent.
 
2.  Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $7,247.53.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1968 to August 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2011 decision of the Committee on Waivers and Compromises of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Board's review of the record in this case has led to the Board identifying a problem in the procedural history of this case which must be remedied prior to appellate review.

This matter on appeal was deemed by the RO (as stated in the October 2011 Statement of the Case (SOC)) to come before the Board on appeal following a May 2011 letter from the RO, informing the Veteran that an overpayment had been created by the simultaneous payment of both a dependency allowance for the Veteran's daughter as part of the Veteran's disability compensation benefits, and educational assistance under Chapter 35 for his daughter.  As later documented (including in the adjudicative documents concerning the Veteran's petition for waiver of the debt, discussed further below), the RO determined that the Veteran's receipt of compensation had ultimately resulted in an overpayment in the amount of a $7,247.53 debt.  

In a June 2011 letter, the RO specifically found that the Veteran knew or should have known that simultaneous payments of a dependency allowance and educational assistance under Chapter 35 was prohibited and it was found that the $7,247.53 debt was properly created.  

 In response to these determinations, the Veteran submitted a significant amount of correspondence that included several documents labeled as "notice of disagreement."  Correspondence is shown to dispute the validity of the debt as well as request for waiver of overpayment of the debt.   Thus, the Board's interpretation of the above facts is that the Veteran simultaneously contested the validity of the debt and requested waiver of the debt.

In response to the Veteran's correspondence, the RO prepared an October 2011 SOC as well as a February 2012 Supplemental SOC (SSOC), both of which dealt solely with the issue of waiver of overpayment in the amount of $7,247.53.  The SOC specifically stated that, if it is believed that the overpayment is the result of an administrative error, the RO should be contacted.  To date, there has not been an SOC regarding the development of the issue of validity of the $7,247.53 debt.  

 In April 1998, the VA Office of General Counsel issued a Precedent Opinion, which held that when a veteran both challenges the validity of a debt and seeks waiver of the debt, the Regional Office must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt.  At that point, the veteran's request for waiver should be referred to the Committee on Waivers and Compromises.  If waiver is denied, the veteran must be informed of his or her right to appeal both decisions to the Board.  VAOPGCPREC 6-98 (April 24, 1998).  In that opinion, attention was drawn to 38 C.F.R. § 1.911(c), which explicitly permits separate or simultaneous consideration of the issues involving the validity of the debt, and the waiver issue.  In this case, the Veteran referenced in his correspondence that both matters should be pursued.  Accordingly, the Veteran's claims should be developed in the sequence set forth in the holding in the GC opinion, quoted above.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision of waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  See also 38 C.F.R. § 1.911(c) (2013) & VAOPGCPREC 6-98 (Apr. 24, 1998).  When a veteran both challenges the validity of the debt and requests waiver, the RO must fully review the file and any material the veteran submits, and make appropriate written findings with regard to the validity of the debt.  VAOPGCPREC 6-98.  

 Under these circumstances where the Veteran took steps to initiate appeals as to both issues, the Board believes the most reasonable action at this time is to remand the case for remedial action to afford the Veteran due process of law.  See also Manlincon v. West, 12 Vet. App. 238 (1999) (A Statement of the Case must be issued in response to a Notice of Disagreement.)  

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative must be provided an SOC on the issue of validity of the creation of the $7,247.53 debt.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.  

The waiver of recovery of an overpayment claim should be readjudicated, based on the evidence of record.  If the claim continues to be denied, the Veteran and his representative should be furnished an appropriate SSOC addressing this issue.  The Veteran and his representative should be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

